BROWNING, J.,
concurring in part and dissenting in part.
I concur with the majority that this case presents a question of “great public importance” that justifies its en banc consideration; however, I concur fully with Chief Judge Kahn’s opinion on the merits of the issues, as the majority opinion unduly restricts the Appellant’s right of cross-examination contrary to a host of controlling cases, and violates Appellant’s constitutional rights to confront his accuser, to trial by jury, and to due process of law. (Such cases are cited and Appellant’s constitutional rights are fully and fairly discussed in other opinions, and in the interest of brevity, I refrain from further discussion of such issues.)